Citation Nr: 0432436	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for blurred vision 
secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, secondary to 
service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1963 to April 1967.

This appeal is from April 1998 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).  The former 
decision denied an application to reopen a claim for service 
connection for PTSD.  The latter decision denied service 
connection for Type II diabetes mellitus (diabetes) and for 
other conditions claimed as secondary to the diabetes.  VA 
subsequently granted service connection for diabetes.  The 
secondary service connection claims remained pending.

The issues of service connection for PTSD and secondary 
service connection for hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA denied service connection for PTSD in September 1996 
and notified the veteran of the decision and of his appellate 
rights by letter of September 27, 1996.

2.  The veteran did not file a notice of disagreement with 
the September 1996 rating decision within one year after the 
date of the notice of the decision.

3.  The veteran has submitted medical documentation of a 
diagnosis of PTSD, which is new, directly related to the 
matter to be decided, and which must be considered to fairly 
decide the claim.

4.  The veteran does not have a visual impairment caused or 
aggravated by diabetes.

5.  The veteran does not have peripheral neuropathy of either 
upper extremity.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2003).

2.  The veteran has submitted new and material evidence of 
entitlement to service connection for PTSD, and the claim 
must be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Disability manifested by impairment of vision is not 
proximately due to or the result of a disease or injury 
incurred in service.  38 U.S.C.A. §§ 501, 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2003).

4.  Disability manifested by peripheral neuropathy of 
bilateral upper extremities is not proximately due to or the 
result of a disease or injury incurred in service.  
38 U.S.C.A. §§ 501, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In this case, VA has discharged the duties to notify and 
assist the veteran in prosecuting his claim mandated by the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2002).

Regarding the veteran's application to reopen a claim for 
service connection for PTSD, the grant in this decision of 
that application renders moot any question whether VA 
afforded the veteran the notice and assistance VA is required 
in response to such applications.  On remand, as discussed 
below, VA must afford the veteran the full panoply of notice 
and assistance the VCAA requires be given a claimant for VA 
disability compensation.

Regarding the secondary service connection claims, VA 
provided forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  VA provided the veteran forms to 
authorize the release of private medical records to VA.  No 
other specific forms were necessary in this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).  VA did so by letter of October 2002, prior 
to the initial adverse rating decision on those claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The letter did not explicitly instruct the veteran to 
submit any relevant evidence in his possession.  It did, 
however, instruct him to send the evidence requested, and 
subsequently stated that he could submit the evidence 
necessary to substantiate his claim as an alternative to VA 
obtaining the evidence.  It is not reasonable to exclude 
evidence in the claimant's possession from the evidence 
necessary to substantiate his claim.  The veteran was 
therefore adequately notified of the evidence to submit or 
authorize VA to obtain.

The letter informed the veteran that he had 30 days to 
respond before VA would adjudicate his claim, but that he 
could preserve his right to benefits based on the current 
claim if he responded within one year of the date of the 
letter.  A judicial decision invalidated the 30 day response 
time as an improper regulatory gloss on the enabling statute 
and prejudicial to the veteran's due process.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (2003).  In this case, VA actually afforded the 
veteran over a year before initially adjudicating the claim 
in November 2003 and performed further adjudications 
thereafter as more evidence entered the record prior to 
transfer of the appeal to the Board of Veterans' Appeals.  
The 30-day notice did not prejudice the veteran.

VA has obtained the relevant VA medical records; the veteran 
has not authorized or reported any private source of medical 
evidence to substantiate his claim.  38 U.S.C.A. § 5107A 
(West 2002); 38 C.F.R. §  3.159(c)(1), (2), (3) (2003).  VA 
has also examined the patient to the extent necessary to 
decide the claims.  38 C.F.R. § 3.159(c)(4) (2003).  VA 
relied upon outpatient eye examinations that were 
comprehensive enough to provide all information necessary 
about the veteran's vision to decide the claims and were thus 
adequate for adjudicating the claim.  38 C.F.R. § 3.326(b) 
(2003).  The VA examination of December 2003 to diagnose 
diabetes and its sequelae, if any, did not report explicit 
findings as to peripheral neuropathy of the upper 
extremities.  Review of the veteran's October 2002 claim and 
all evidence related to the claim reveals that he did not 
initially specify the extremities affected by diabetic 
peripheral neuropathy; the RO interpreted the claim broadly 
and adjudicated the claim as for all four extremities.  The 
record does not contain a report or assertion by the veteran 
of peripheral neuropathy of the upper extremities.  Without 
evidence of the existence of peripheral neuropathy of the 
upper extremities, VA had no obligation to examine the 
veteran in connection with the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  Consequently, neither the lack of an 
examination specifically for bilateral upper extremity 
peripheral neuropathy, nor the lack of explicit findings in 
the December 2003 VA examination was a breach of a VA duty to 
examine the veteran in connection with a claim for secondary 
service connection for peripheral neuropathy of the upper 
extremities.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  There has been no such failure 
in this case.

II.  PTSD

When the RO denied the appellant's claim for service 
connection for PTSD in September 1996, and the appellant did 
not appeal within one year of the September 27, 1996, date of 
the letter notifying him of each denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2003); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since September 1996 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

VA denied the veteran's claim in September 1996, and in each 
of four prior adjudications for lack of a diagnosis of PTSD 
and for lack of verified psychic trauma (stressors) inservice 
that could link a diagnosis to service.  In January 1997, a 
VA psychiatrist diagnosed PTSD.  This evidence was new.  It 
provided an essential element of proof of the claim, and 
therefore it was material, even if it was not alone 
sufficient to prove entitlement to service connection for 
PTSD.

As discussed in Hodge, 155 F.3d at 1363, the threshold of 
persuasiveness for evidence to be new and material is very 
low.  In a July 2002 supplemental statement of the case 
(SOC), the RO provided both old and new definitions of new 
and material evidence, compare 38 C.F.R. § 3.156(a) (2001) 
with 38 C.F.R. § 3.156(a) (2003) (new and material evidence 
must raise a reasonable possibility of substantiating the 
claim), permitting comparison of them, even though only the 
old definition applies to this case.  In declining to reopen 
the veteran's claim because he had not submitted evidence of 
a still missing essential element of the claim essentially 
applied the new, i.e., wrong, definition of new and material.

Submission of evidence not previously submitted that the 
veteran has PTSD is a submission of new evidence; it bears 
directly and substantially upon the specific matter under 
consideration; it is not cumulative or redundant.  It would 
be unfair to decide the claim without considering it.  The 
veteran has submitted new and material evidence of 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 3.156(a) (2001).  The claim must be reopened and 
reconsidered.  38 U.S.C.A. § 5108 (West 2002).

Whereas the RO did not consider the merits of the claim, the 
Board may do so only if without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  For reasons 
explained in the remand portion of this decision, the Board 
cannot decide the claim without unfair prejudice to due 
process.  Consequently, reopening the claim is the extent of 
relief the Board can give at this time.

II.  Secondary Service Connection

VA has provided the veteran with vision care services for 
several years.  He has been followed in connection with his 
diabetes care and maintenance specifically to watch for 
diabetic retinopathy.

Reports of eye examinations in October 2002 and October 2003 
noted the veteran was without diabetic retinopathy.  The 
October 2003 examination found stable refractive error.

 "[D]isability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2001).  The disability 
can result from a condition caused by a service-connected 
disease or injury or from the aggravation by a service-
connect disease or injury of a condition it did not cause.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the veteran does not have a vision disability 
proximately due to or resulting from service-connected 
disease or injury, however proximately due to or resulting 
from is defined.  He has a refractive error, which is not 
amenable to service connection, because it is not a disease 
or injury, 38 C.F.R. § 3.303(c) (2003).  VA is authorized to 
pay compensation only for disability resulting from disease 
or injury incurred in or aggravated by service under the 
conditions specified by statute.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

The claim for peripheral neuropathy of the upper extremities 
secondary to service-connected diabetes is not substantiated 
by evidence that the veteran has peripheral neuropathy of the 
upper extremities.  He has never complained of neurological 
symptoms of the upper extremities, other than a tremor of the 
hands diagnosed as benign essential tremor in December 2001.  
December 2001, February 2002, and December 2003 examinations, 
the last for compensations purposes, have made normal finding 
for the upper extremities.

In short, the veteran does not have an eye condition related 
to his diabetes.  He does not have peripheral neuropathy of 
the upper extremities.  Entitlement to VA disability 
compensation requires the existence of a current disability.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) 
(service connection based on wartime service); Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) (service 
connection based on peacetime service).


ORDER

Whereas new and material evidence has been submitted to 
reopen a claim for service connection for PTSD, the claim is 
reopened, and to that extent the appeal is granted.

Service connection for blurred vision and for peripheral 
neuropathy of the upper extremities as secondary to service-
connected Type II diabetes mellitus is denied.


REMAND

VA has not discharged it obligation to assist the veteran to 
substantiate his claim for service connection for PTSD by 
obtaining all relevant federal records.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  VA has denied the claim for secondary service 
connection for hypertension without obtaining a medical 
opinion necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).

The veteran has for years attempted to prove certain events 
in service, including by production of evidence showing his 
allegations are consistent with the places, types, and 
circumstances of his service.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304(d), (f) (2003).

The veteran was assigned to a radio research unit during the 
Vietnam War.  The veteran has alleged stressor incidents in 
the context of this service.  He has consistently asserted 
that his actions were classified.  The veteran's DD 214 shows 
he was in Vietnam from October 15, 1964, to April 7, 1967.  
In January 1998, the United States Armed Services Center for 
Unit Records Research (CURR) provided VA the contact 
information to obtain radio research unit records.  VA must 
attempt to obtain them to discharge its duty to assist the 
veteran to obtain federal records potentially pertinent to 
his claim.  Id.

A December 2003 VA compensation examiner diagnosed 
hypertension as a complication of diabetes.  The RO denied 
the claim because the veteran had hypertension before he had 
diabetes, reasoning hypertension could therefore not be a 
complication of diabetes.  The RO construed "complication 
of" as meaning caused.  The veteran does not have to prove 
diabetes caused hypertension to establish secondary service 
connection.  He can prove entitlement to secondary service 
connection with evidence that service-connected diabetes 
aggravates hypertension, even if he had the hypertension 
first.  Allen v. Brown, 7 Vet. App. 439 (1995).  A relevant 
medical opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, request 
the veteran for any additional specific 
names, dates, or places associated with 
the events he asserts caused PTSD.  
Notify the veteran of negative results of 
any actions taken to obtain evidence.  
38 C.F.R. § 3.159(e).

2.  Request Commander, USAINSCOM, ATTN: 
IACS MH, 8825 Beulah Street, Fort 
Belvoir, Virginia, 22060-5246 to provide 
all available operational reports, unit 
records, or any other records relevant to 
the duties and activities of the veteran 
or his units of assignment as shown in 
his DA 20 for the period October 15, 
1964, to April 7, 1967.

?	Provide a copy of DD Form 20, page 
3, Record of Assignments with the 
request.  Include any information 
about the dates, places, or persons 
involved the veteran provides in 
response to instruction 1.
?	Request a statement that existing 
records are classified and cannot 
be released, if that is the case.

3.  Obtain an addendum to the December 
2003 VA compensation examination 
providing an opinion whether it is less 
than, equal to, or greater than 50 
percent probable that the veteran's Type 
II diabetes mellitus has aggravated his 
hypertension.  Afford the veteran another 
examination if necessary to enable the 
doctor to form and report the necessary 
opinion.  Provide the examiner the claims 
file for review.

4.  Readjudicate the claims for service 
connection for PTSD and for service 
connection for hypertension secondary to 
service-connected Type II diabetes 
mellitus.  If either claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



